Exhibit 10.10

 

REPAY HOLDINGS CORPORATION

OMNIBUS INCENTIVE PLAN

Effective as of July 11, 2019

 

1. Purpose and Stockholder Approval.

 

(a) Repay Holdings Corporation, a Delaware corporation (as successor to Thunder
Bridge Acquisition Ltd., a Cayman Islands exempted company, the “Company”),
hereby adopts the Repay Holdings Corporation Omnibus Incentive Plan (the
“Plan”), effective as of July 11, 2019. The Plan is intended to recognize the
contributions made to the Company and its Affiliates by its employees,
directors, consultants and advisors of the Company, to provide such persons with
additional incentive to devote themselves to the future success of the Company,
to improve the ability of the Company to attract, retain, and motivate
individuals upon whom the Company’s sustained growth and financial success
depend, by providing such persons with an opportunity to acquire or increase
their proprietary interest in the Company. To this end, the Plan provides for
the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units and dividend equivalent rights. Any of these awards may,
but need not, be made as performance incentives to reward attainment of annual
or long-term performance goals at the Committee’s sole and absolute discretion.
Stock options granted under the Plan may be non-qualified stock options or
incentive stock options, as provided herein, except that stock options granted
to any person who is not an employee of the Company shall in all cases be
non-qualified stock options.

 

(b) The adoption the Plan is contingent on and subject to its approval by the
Company’s stockholders at the Company’s stockholders meeting scheduled for July
10, 2019. No grants or awards shall be made under the Plan if the Plan is not so
approved.

 

2. Definitions. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

 

(a) “Affiliate” means a corporation that is a parent corporation or a subsidiary
corporation with respect to the Company within the meaning of Section 424(e) or
(f) of the Code, and any other non-corporate entity that would be such a
subsidiary corporation if such entity were a corporation.

 

(b) “Award” means an award of Restricted Stock, Restricted Stock Units, Stock
Options, Stock Appreciation Rights or Dividend Equivalent Rights granted under
the Plan, designated by the Committee at the time of such grant as an Award, and
containing the terms specified herein for Awards.

 

(c) “Award Document” means the document that sets forth the terms and conditions
of each grant of an Award. Awards shall be evidenced by an Award Document in
such form as the Committee shall from time to time approve, which Award Document
shall comply with and be subject to the terms and conditions of the Plan and
such other terms and conditions as the Committee shall from time to time require
that are not inconsistent with the terms of the Plan. A Grantee shall not have
any rights with respect to an Award until and unless such Grantee shall have
executed an Award Document containing the terms and conditions determined by the
Committee.

 

(d) “Board of Directors” means the Board of Directors of the Company.

 

(e) “Cause” shall have the same definition as under any employment agreement
between the Company or any Affiliate and the Grantee or, if no such employment
agreement exists or if such employment agreement does not contain any such
definition or words of similar import, “Cause” means, except as otherwise
provided in an Award Document, that an employee-Grantee should be or was
dismissed as a result of

 

(i) any material breach by the Grantee of any agreement to which the Grantee and
the Company or an Affiliate are parties,

 

(ii) any act (other than retirement) or omission to act by the Grantee,
including without limitation, the commission of any crime (other than ordinary
traffic violations) that may have a material and adverse effect on the business
of the Company or any Affiliate or on the Grantee’s ability to perform services
for the Company or any Affiliate, or

 



C-1

 

 

(iii) any material misconduct or neglect of duties by the Grantee in connection
with the business or affairs of the Company or any Affiliate.

 

(f) “Change of Control” shall mean, except as otherwise provided in the Award
Document, the first to occur of any of the following events:

 

(i) The date any transaction is consummated that constitutes the sale or other
disposition of all or substantially all of the assets of the Company, other than
where such transaction results in all or substantially all of the assets of the
Company being held by an entity as to which at least a majority of the equity
ownership of such entity immediately after the sale or disposition is held by
the same persons and in the same proportions as the Company’s common stock was
held immediately before such sale or other disposition;

 

(ii) The date any transaction is consummated that constitutes a merger or
consolidation of the Company with or into another corporation, other than a
merger or consolidation of the Company in which holders of shares of the Common
Stock immediately prior to the merger or consolidation will hold at least a
majority of the ownership of common stock of the surviving corporation (and, if
one class of common stock is not the only class of voting securities entitled to
vote on the election of directors of the surviving corporation, a majority of
the voting power of the surviving corporation’s voting securities) immediately
after the merger or consolidation, which common stock (and, if applicable,
voting securities) is to be held in the same proportion as such holders’
ownership of Common Stock immediately before the merger or consolidation;

 

(iii) The date any entity, person or group, (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than the Company or any of its subsidiaries or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, shall have become the beneficial owner of, or shall have
obtained voting control over, more than fifty percent (50%) of the outstanding
shares of the Common Stock;

 

(iv) The first day after the date this Plan is effective when directors are
elected such that a majority of the Board of Directors shall have been members
of the Board of Directors for less than twenty four (24) months, unless the
nomination for election of each new director who was not a director at the
beginning of such twenty four (24) month period was approved by a vote of at
least two thirds of the directors then still in office who were directors at the
beginning of such period; or

 

(v) The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which the Company will be dissolved or liquidated and no further contingences
remain that could prevent the consummation of such plan or arrangement. For
avoidance of doubt, any transaction done exclusively for the purpose of changing
the domicile of the company shall not constitute a Change of Control.

 

(g) “Closing” means the consummation of the transactions contemplated by the
Merger Agreement.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended.

 

(i) “Committee” shall have the meaning set forth in Section 3(a).

 

(j) “Common Stock” means the Company’s Class A Common Stock, par value $0.0001
per share.

 

(k) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.

 

(l) “Dividend Equivalent Right” means a right, granted to a Grantee under the
terms of the Plan, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Reference to a specific
section of the Exchange Act or regulation thereunder shall include such section
or regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 



C-2

 

 

(n) “Fair Market Value” shall mean:

 

(i) If the Common Stock is traded on any national stock exchange or quotation
system, then the Fair Market Value per Share shall be, the last reported sale
price per share thereof on the relevant date (or the closing price as of the
most recent trading day prior to the relevant date if the relevant date is not a
trading day), as reported on the stock exchange or quotation system that
reflects the principal market on which the Common Stock is traded on such date;
or

 

(ii) If the Common Stock is not traded on any national stock exchange or
quotation system on the relevant date, the Fair Market Value shall be as
determined in good faith by the Committee.

 

(o) “Good Reason” shall have the same definition as under any employment
agreement between the Company or any Affiliate and the Grantee or, if no such
employment agreement exists or if such employment agreement does not contain any
such definition or words of similar import, “Good Reason” shall mean, except as
otherwise provided in an Award Document, the termination of employment by the
Grantee following the occurrence, without the Grantee’s written consent, after a
Change of Control of:

 

(i) a material reduction in the Grantee’s base salary or wage rate or target
incentive opportunity; or

 

(ii) the relocation of the Grantee’s principal place of employment to a location
more than fifty miles from the Grantee’s principal place of employment as of
immediately prior to the Change of Control;

 

provided, however, that the foregoing events shall constitute Good Reason only
if the Grantee provides the Company with written objection to the event within
thirty days following the occurrence thereof, the Company does not reverse or
otherwise cure the event within thirty days of receiving that written objection
and the Grantee resigns the Grantee’s employment within twenty days following
the expiration of the Company’s thirty-day cure period.

 

(p) “Grant Date” means the date established by the Committee as of which any
Award has been granted to a Grantee.

 

(q) “Grantee” means any person who is granted an Award.

 

(r) “Hawk Units” means the Class A Units of Hawk Parent Holdings LLC in
accordance with the Second Amended and Restated Limited Liability Company
Agreement of Hawk Parent Holdings LLC to be adopted immediately after the
consummation of the transactions contemplated by the Merger Agreement.

 

(s) “ISO” means an Option granted under the Plan that is intended to qualify as
an “incentive stock option” within the meaning of Section 422(b) of the Code.

 

(t) “Merger Agreement” means the Amended and Restated Agreement and Plan of
Merger, dated effective as of January 21, 2019, by and among Thunder Bridge
Acquisition Ltd., TB Acquisition Merger Sub LLC, Hawk Parent Holdings LLC and,
solely in its capacity as the Company Securityholder Representative thereunder,
CC Payment Holdings, L.L.C., as it may be amended and supplemented from time to
time.

 

(u) “Non-Qualified Stock Option” means an Option granted under the Plan that is
not intended to qualify, or otherwise does not qualify, as an “incentive stock
option” within the meaning of Section 422(b) of the Code.

 

(v) “Option” or “Stock Option” means either an ISO or a Non-Qualified Stock
Option granted under the Plan.

 

(w) “Option Price” means the price at which Shares may be purchased upon
exercise of an Option, as calculated pursuant to the applicable provisions of
the Plan.

 

(x) “Restricted Stock” means Shares issued to a person pursuant to an Award.

 

(y) “Rule 16b-3” means Rule 16b-3 promulgated under the Act or any successor
Rule.

 

(z) “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
equivalent of one (1) share of Common Stock awarded to a Grantee under Section 8
of the Plan.

 



C-3

 

 

(aa) “Shares” means the shares of Common Stock that are the subject of Awards.

 

(bb) “Stock Appreciation Rights” or “SAR” means a right granted to a grantee
under Section 7 of the Plan.

 

(cc) “Termination of Employment or Service in Connection with a Change of
Control” shall be deemed to occur with respect to a Grantee if, within the
one-year period (or such longer period as may be specified in an Award Document)
beginning on the date of a Change of Control, the employment or service of the
Grantee shall be terminated either (i) involuntarily for any reason other than
for Cause, (ii) voluntarily for Good Reason or (iii) in the case of Directors, a
required resignation from the Board of Directors.

 

3. Administration of the Plan.

 

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board of Directors provided such committee consists of at least two members
of the Board of Directors, each of whom qualifies as a “non-employee director”
(as that phrase is used for purposes of Rule 16b-3) and as an “independent
director” (as that phrase is used by the rules of the stock exchange on which
the Company’s shares are traded). The foregoing requirement for members of the
Compensation Committee to act as the Committee shall not be applicable if the
Company ceases to be a publicly traded corporation. Notwithstanding anything in
this Section 3(a) to the contrary, the Board of Directors may establish more
than one committee to administer the Plan with respect to separate classes of
Grantees (other than officers of the Company who are subject to Section 16 of
the Exchange Act), and, provided further, that the Board of Directors, itself,
shall act as the Committee with respect to Awards made to non-employee members
of the Board of Directors.

 

(b) Grants. The Committee shall from time to time at its discretion direct the
Company to grant Awards pursuant to the terms of the Plan. The Committee shall
have plenary authority to (i) determine the Grantees to whom and the times at
which Awards shall be granted, (ii) determine the price at which Options shall
be granted, (iii) determine the type of Option to be granted and the number of
Shares subject thereto, (iv) determine the number of Shares to be granted
pursuant to each Award and (v) approve the form and terms and conditions of the
Award Documents and of each Award; all subject, however, to the express
provisions of the Plan, including, specifically, Section 10 regarding grants of
Awards to non-employee members of the Board of Directors. In making such
determinations, the Committee may take into account the nature of the Grantee’s
services and responsibilities, the Grantee’s present and potential contribution
to the Company’s success and such other factors as it may deem relevant. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Award granted under it shall be final, binding and conclusive.

 

(c) Exculpation. No member of the Committee shall be personally liable for
monetary damages as such for any action taken or any failure to take any action
in connection with the administration of the Plan or the granting of Awards
thereunder except to the extent such exculpation is prohibited by provisions of
the applicable business corporations law; provided, however, that the provisions
of this Section 3(c) shall not apply to the responsibility or liability of a
member of the Committee pursuant to any criminal statute or to the liability of
a member of the Committee for the payment of taxes pursuant to local, state or
federal law.

 

(d) Indemnification. Service on the Committee shall constitute service as a
member of the Board of Directors. Each member of the Committee shall be entitled
without further act on his or her part to indemnity from the Company to the
fullest extent provided by applicable law and the Company’s Certificate of
Incorporation and/or Bylaws in connection with or arising out of any action,
suit or proceeding with respect to the administration of the Plan or the
granting of Options or Awards thereunder in which he or she may be involved by
reason of his or her being or having been a member of the Committee, whether or
not he or she continues to be such member of the Committee at the time of the
action, suit or proceeding.

 

4. Eligibility. All employees (including employees who are members of the Board
of Directors or its Affiliates), directors, consultants and advisors of the
Company or its Affiliates shall be eligible to receive Awards hereunder;
provided, that only employees of the Company or its Affiliates shall be eligible
to receive ISOs. The Committee, in its sole discretion, shall determine whether
an individual qualifies as an employee of the Company or its Affiliates.

 

5. Term of the Plan. No Award may be granted under the Plan after July 10, 2029.

 



C-4

 

 

6. Stock Options and Terms. Each Option granted under the Plan shall be a
Non-Qualified Stock Option unless the Option shall be specifically designated at
the time of grant to be an ISO. Options granted pursuant to the Plan shall be
evidenced by the Award Documents in such form as the Committee shall from time
to time approve, which Award Documents shall comply with and be subject to the
following terms and conditions and such other terms and conditions as the
Committee shall from time to time require that are not inconsistent with the
terms of the Plan.

 

(a) Number of Shares. Each Award Document shall state the number of Shares to
which it pertains. A Grantee may receive more than one Option, which may include
Options that are intended to be ISOs and Options that are not intended to be
ISOs, but only on the terms and subject to the conditions and restrictions of
the Plan.

 

(b) Option Price. Each Award Document shall state the Option Price that shall be
at least 100% of the Fair Market Value of the Shares at the time the Option is
granted as determined by the Committee in accordance with this Section 6(b);
provided, however, that if an ISO is granted to a Grantee who then owns,
directly or by attribution under Section 424(d) of the Code, shares of capital
stock of the Company possessing more than 10% of the total combined voting power
of all classes of stock of the Company or an Affiliate, then the Option Price
shall be at least 110% of the Fair Market Value of the Shares at the time the
Option is granted.

 

(c) Exercise. No Option shall be deemed to have been exercised prior to the
receipt by the Company of written notice of such exercise and of payment in full
of the Option Price for the Shares to be purchased. Each such notice shall
specify the number of Shares to be purchased and shall (unless the Shares are
covered by a then effective registration statement or a Notification under
Regulation A under the Securities Act of 1933, as amended (the “Act”)), contain
the Grantee’s acknowledgment in form and substance satisfactory to the Company
that (i) such Shares are being purchased for investment and not for distribution
or resale (other than a distribution or resale that, in the opinion of counsel
satisfactory to the Company, may be made without violating the registration
provisions of the Act), (ii) the Grantee has been advised and understands that
(A) the Shares have not been registered under the Act and are “restricted
securities” within the meaning of Rule 144 under the Act and are subject to
restrictions on transfer and (B) the Company is under no obligation to register
the Shares under the Act or to take any action that would make available to the
Grantee any exemption from such registration, (iii) such Shares may not be
transferred without compliance with all applicable federal and state securities
laws, and (iv) an appropriate legend referring to the foregoing restrictions on
transfer and any other restrictions imposed under the Award Documents may be
endorsed on the certificates. Notwithstanding the foregoing, if the Company
determines that issuance of Shares should be delayed pending (I) registration
under federal or state securities laws, (II) the receipt of an opinion that an
appropriate exemption from such registration is available, (III) the listing or
inclusion of the Shares on any securities exchange or in an automated quotation
system or (IV) the consent or approval of any governmental regulatory body whose
consent or approval is necessary in connection with the issuance of such Shares,
the Company may defer exercise of any Option granted hereunder until any of the
events described in this Section 6(c) has occurred.

 

(d) No Stockholder Rights Prior to Exercise. No Grantee shall, solely by reason
of having been granted one or more Options, have any rights as a stockholder of
the Company and shall have no right to vote Shares subject to the Option, nor
any right to receive any dividends declared or paid with respect to such Shares
unless and until the Grantee has exercised his or her Option and acquired such
Shares.

 

(e) Medium of Payment. A Grantee shall pay for Shares (i) in cash, (ii) by
certified check payable to the order of the Company, or (iii) by such other mode
of payment as the Committee may approve, including, without limitation, payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board. Furthermore, the Committee may provide in an Award
Document that payment may be made in whole or in part in shares of Common Stock
held by the Grantee. If payment is made in whole or in part in shares of Common
Stock, then the Grantee shall deliver to the Company certificates registered in
the name of such Grantee representing the shares of Common Stock owned by such
Grantee, free of all liens, claims and encumbrances of every kind and having an
aggregate Fair Market Value on the date of delivery that is at least as great as
the Option Price of the Shares (or relevant portion thereof) with respect to
which such Option is to be exercised by the payment in shares of Common Stock,
accompanied by stock powers duly endorsed in blank by the Grantee. A Grantee may
also pay for Shares by delivery of Shares to be acquired upon the exercise of
such Option, with such Shares being valued at the Fair Market Value on the date
of exercise. Notwithstanding the foregoing, the Committee may impose from time
to time such limitations and prohibitions on the use of shares of Common Stock
to exercise an Option as it deems appropriate.

 

C-5

 

 

(f) Termination of Options.

 

(i) No Option shall be exercisable after the first to occur of the following:

 

(1) Expiration of the Option term specified in the Award Document, which shall
not exceed (i) ten years from the Grant Date, or (ii) five years from the Grant
Date of an ISO if the Grantee on the Grant Date owns, directly or by attribution
under Section 424(d) of the Code, shares of capital stock of the Company
possessing more than ten percent (10%) of the total combined voting power of all
classes of capital stock of the Company or of an Affiliate;

 

(2) Except as otherwise provided in the Award Document, expiration of ninety
(90) days from the date the Grantee’s employment or service with the Company or
its Affiliate terminates for any reason other than Disability or death or as
otherwise specified in this Section 6 or Section 13 below;

 

(3) Except as otherwise provided in the Award Document, expiration of one year
from the date the Grantee’s employment or service with the Company or its
Affiliate terminates due to the Grantee’s Disability or death;

 

(4) The date on which the employment or service of the Grantee shall be
terminated for Cause. In such event, in addition to immediate termination of the
Option, the Grantee shall automatically forfeit all Shares for which the Company
has not yet delivered the share certificates upon refund by the Company of the
Option Price of such Shares; or

 

(5) The date, if any, set by the Board of Directors as an accelerated expiration
date pursuant to Section 12 hereof.

 

(ii) Notwithstanding the foregoing, the Committee may extend the period during
which an Option may be exercised to a date no later than the date of the
expiration of the Option term specified in the Award Documents, as they may be
amended, provided that any change pursuant to this Section 6(f)(ii) that would
cause an ISO to become a Non-Qualified Stock Option may be made only with the
consent of the Grantee.

 

(iii) During the period in which an Option may be exercised after the
termination of the Grantee’s employment or service with the Company or any
Affiliate, such Option shall only be exercisable to the extent it was
exercisable immediately prior to such Grantee’s termination of service or
employment, except to the extent specifically provided to the contrary in the
applicable Award Document.

 

(g) Transfers. Except as provided in Section 24, no Option may be transferred
except by will or by the laws of descent and distribution. During the lifetime
of the person to whom an Option is granted, such Option may be exercised only by
him or her except as provided in Section 24. Notwithstanding the foregoing, a
Non-Qualified Stock Option may be transferred pursuant to the terms of a
“qualified domestic relations order” within the meaning of Sections 401(a)(13)
and 414(p) of the Code or within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended.

 

(h) Exercisability. No Option may be exercised except to the extent the Option
has become vested pursuant to its terms.

 

(i) Limitation on ISO Grants. In no event shall the aggregate Fair Market Value
of the Shares (determined at the time the ISO is granted) with respect to which
an ISO is exercisable for the first time by the Grantee during any calendar year
(under all incentive stock option plans of the Company or its Affiliates) exceed
$100,000 (determined as of the Grant Date or Dates).

 

(j) Other Provisions. The Award Documents shall contain such other provisions
including, without limitation, provisions authorizing the Committee to
accelerate the exercisability of all or any portion of an Option, additional
restrictions upon the exercise of the Option or additional limitations upon the
term of the Option, as the Committee shall deem advisable.

 

(k) Amendment. The Committee shall have the right to amend Award Documents
issued to a Grantee, subject to the Grantee’s consent if such amendment is not
favorable to the Grantee, except that the consent of the Grantee shall not be
required for any amendment made under Section 13.

 

C-6

 

 

7. Stock Appreciation Rights.

 

(a) An SAR is an Award in the form of a right to receive cash or Common Stock,
upon surrender of the SAR, in an amount equal to the appreciation in the value
of the Common Stock over a base price established in the Award. An SAR shall
confer on the Grantee to whom it is granted a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Common Stock on
the date of exercise over (B) the grant price of the SAR as determined by the
Committee. The Award Document for an SAR shall specify the grant price of the
SAR, which shall be at least the Fair Market Value of a share of Common Stock on
the Grant Date. SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award or without regard to any
Option or other Award; provided that an SAR that is granted subsequent to the
Grant Date of a related Option must have an SAR Price that is no less than the
Fair Market Value of one share of Common Stock on the Grant Date of the Option.

 

(b) The Committee shall determine at the Grant Date or thereafter, the time or
times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which SARs shall cease to be
or become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Shares will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.

 

(c) Each SAR granted under the Plan shall terminate, and all rights thereunder
shall cease, upon the expiration of not more than ten years from the date such
SAR is granted, or under such circumstances and on such date prior thereto as is
set forth in the Plan or as may be fixed by the Committee and stated in the
Award Document relating to such SAR.

 

(d) Holders of an SAR shall have no rights as stockholders of the Company solely
by reason of having granted one or more SARs. Holders of an SAR shall have no
right to vote such Shares or the right to receive any dividends declared or paid
with respect to such Shares.

 

(e) A holder of an SAR shall have no rights other than those of a general
creditor of the Company. An SAR represents an unfunded and unsecured obligation
of the Company, subject to the terms and conditions of the applicable Award
Document.

 

(f) Unless the Committee otherwise provides in an Award Document, in the event
that a Grantee’s employment with the Company terminates for any reason other
than because of death or Disability, any SAR held by such Grantee shall be
forfeited by the Grantee and reacquired by the Company. In the event that a
Grantee’s employment terminates as a result of the Grantee’s death or
Disability, all remaining restrictions with respect to such Grantee’s SAR shall
immediately lapse, unless otherwise provided in the Award Document. Upon
forfeiture of an SAR, the Grantee shall have no further rights with respect to
such Award.

 

(g) Except as provided in this Section 7, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an SAR. Except as provided in
this Section 7 or Section 24, no SAR shall be assignable or transferable by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution.

 

8. Restricted Stock and Restricted Stock Units.

 

(a) Restricted Stock is an Award of shares of Common Stock that is granted
subject to the satisfaction of such conditions and restrictions as the Committee
may determine. In lieu of, or in addition to any Awards of Restricted Stock, the
Committee may grant Restricted Stock Units to any Grantee subject to the same
conditions and restrictions as the Committee would have imposed in connection
with any Award of Restricted Stock. Each Restricted Stock Unit shall have a
value equal to the fair market value of one share of Common Stock. Each Award
Document shall state the number of shares of Restricted Stock or Restricted
Stock Units to which it pertains. No cash or other consideration shall be
required to be paid by a Grantee for an Award.

 

(b) At the time a grant of Restricted Stock or Restricted Stock Units is made,
the Committee may, in its sole discretion, establish a period of time (a
“restricted period”) applicable to such Restricted Stock or Restricted Stock
Units. Each Award of Restricted Stock or Restricted Stock Units may be subject
to a different restricted period.

 



C-7

 

 

The Committee may, in its sole discretion, at the time a grant of Restricted
Stock or Restricted Stock Units is made, prescribe restrictions in addition to
or other than the expiration of the restricted period, including the
satisfaction of corporate or individual performance objectives, which may be
applicable to all or any portion of the Restricted Stock or Restricted Stock
Units. Except as provided in Section 24, neither Restricted Stock nor Restricted
Stock Units may be sold, transferred, assigned, pledged or otherwise encumbered
or disposed of during the restricted period or prior to the satisfaction of any
other restrictions prescribed by the Committee with respect to such Restricted
Stock or Restricted Stock Units.

 

(c) The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Committee may provide in an Award Document
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Document.

 

(d) Unless the Committee otherwise provides in an Award Document, holders of
Restricted Stock shall have the right to vote such Shares. Under no
circumstances shall the holder of Restricted Stock be entitled to receive any
dividends declared or paid with respect to such Shares until such time as the
Restricted Stock becomes vested. The Committee may provide that any dividends
paid on Restricted Stock must be reinvested in shares of Common Stock, which
shall then be subject to the same vesting conditions and restrictions applicable
to such Restricted Stock. All distributions, if any, received by a Grantee with
respect to Restricted Stock as a result of any stock split, stock dividend,
combination of shares, or other similar transaction shall be subject to the
restrictions applicable to the original Grant.

 

(e) Holders of Restricted Stock Units shall have no rights as stockholders of
the Company. The Committee may provide in an Award Document evidencing a grant
of Restricted Stock Units that the holder of such Restricted Stock Units shall
be entitled to receive, upon the Company’s payment of a cash dividend on its
outstanding Common Stock, a cash payment for each Restricted Stock Unit held
equal to the per-share dividend paid on the Common Stock; provided, however,
that such cash dividend shall not be distributed to the holder of such
Restricted Stock Units until the Restricted Stock Units become vested. The Award
Document may also provide that such cash payment will be deemed reinvested in
additional Restricted Stock Units at a price per unit equal to the Fair Market
Value of a share of Common Stock on the date that such dividend is paid, but
such additional Restricted Stock Units shall in all cases be subject to the same
restrictions that apply to the original Restricted Stock Units.

 

(f) A holder of Restricted Stock Units shall have no rights other than those of
a general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Document.

 

(g) Unless the Committee otherwise provides in an Award Document, in the event
that a Grantee’s employment with the Company terminates for any reason other
than death or Disability, any Restricted Stock or Restricted Stock Units held by
such Grantee shall be forfeited by the Grantee and reacquired by the Company. In
the event that a Grantee’s employment terminates as a result of the Grantee’s
death or Disability, all remaining restrictions with respect to such Grantee’s
Restricted Stock shall immediately lapse, unless otherwise provided in the Award
Document. Upon forfeiture of Restricted Stock or Restricted Stock Units, the
Grantee shall have no further rights with respect to such Award, including but
not limited to any right to vote Restricted Stock or any right to receive
dividends with respect to shares of Restricted Stock or Restricted Stock Units.

 

(h) Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to shares of Restricted Stock or Restricted Stock Units
settled in Stock shall lapse, and, unless otherwise provided in the Award
Document, a stock certificate for such shares shall be delivered, free of all
such restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the
case may be. The restrictions upon such Restricted Stock or Restricted Stock
Units shall lapse only if the Grantee on the date of such lapse is, and has
continuously been an employee of the Company or its Affiliate from the date such
Award was granted. Neither the Grantee, nor the Grantee’s beneficiary or estate,
shall have any further rights with regard to a Restricted Stock Unit once the
share of Stock represented by the Restricted Stock Unit has been delivered.

 

(i) Restricted Stock and Restricted Stock Units are intended to be subject to a
substantial risk of forfeiture during the restricted period, and, in the case of
Restricted Stock (but not Restricted Stock Units) subject to federal income tax
in accordance with section 83 of the Code. Section 83 generally provides that
Grantee will recognize compensation income with respect to each installment of
the Restricted Stock on the Vesting Date in an amount equal to the then Fair
Market Value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the Grant
Date in an amount equal to the fair market value of the Restricted Stock subject
to the election on the Grant Date. Such election must be made within 30 days of
the Grant Date and Grantee shall immediately notify the Company if such an
election is made.

 



C-8

 

 

9. Dividend Equivalent Rights. A Dividend Equivalent Right is an Award entitling
the Grantee to receive credits based on cash distributions that would have been
paid on the shares of Common Stock subject to an equity-based Award granted to
such Grantee, determined as though such shares had been issued to and held by
the Grantee. Notwithstanding the foregoing, no Dividend Equivalent Right may be
granted hereunder to any Grantee in connection with a Stock Option or SAR
granted to such Grantee. The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award Document. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be deemed reinvested in additional
shares of Common Stock, which may thereafter accrue additional equivalents, or
may be treated as a cumulative right to the cash amount of such dividends. Any
reinvestment of deemed dividends in shares of Common Stock shall be at Fair
Market Value on the date of the deemed dividend distribution. Dividend
Equivalent Rights may be settled in cash or Common Stock or a combination
thereof, and shall be paid or distributed in a single payment or distribution on
(or as soon as practicable following) the date the underlying Award has vested
(taking into account the extent of such vesting) and any such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions and to the same extent as the underlying Award to which the Dividend
Equivalent Right is related expires or is forfeited. Except as may otherwise be
provided by the Committee in the Award Document, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 

10. Grants of Awards to Non-Employee Directors. Notwithstanding anything herein
to the contrary, no Awards shall be granted under the Plan to any non-employee
member of the Board of Directors except as provided for in this Section 10.
Specifically, non-employee members of the Board of Directors shall only receive
Awards as follows:

 

(a) Grants may be in the form of any Option (other than an ISO) or Award
permitted under the Plan;

 

(b) The fair value of Awards granted to any non-employee member of the Board of
Directors during any one calendar year, along with cash compensation paid to
such non-employee member of the Board of Directors in respect of such director’s
service as a member of the Board of Directors during such year (including
service as a member or chair of any committees of the Board of Directors) during
such fiscal year shall not be in excess of three hundred thousand dollars
($300,000).

 

11. Limitations on Awards.

 

(a) Shares Subject to Plan. The aggregate maximum number of Shares for which
Awards may be granted pursuant to the Plan shall be fixed immediately after the
Closing as a number of Shares equal to ten percent (10%) of the sum of (A) the
number of issued and outstanding shares of Common Stock immediately after the
Closing, plus (B) the number of issued and outstanding Hawk Units immediately
after the Closing, excluding those owned by the Company, plus (C) the maximum
number of Hawk Units issuable as Earn Out Units (as defined in the Merger
Agreement) under the Merger Agreement as in effect at the time of the Closing,
plus (D) the aggregate maximum number of Shares for which Awards may be granted
pursuant to the Plan as determined in accordance with this Section 11(a);
provided, that such number of Shares shall be subject to adjustment thereafter
as provided in Section 13. All of such Shares may be granted as ISOs.

 

(i) The Shares shall be issued from authorized and unissued Common Stock or
Common Stock held in or hereafter acquired for the treasury of the Company.

 

(ii) Shares covered by an Award shall be counted against the limit set forth in
this Section 11(a). If any Shares covered by an Award granted under the Plan are
not purchased or are forfeited or expire, or if an Award otherwise terminates
without delivery of any Common Stock subject thereto, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award shall, to the extent of any such forfeiture, termination,
cash-settlement or expiration, again be available for the grant of Awards under
the Plan in the same amount as such Shares were counted against the limit set
forth in this section.

 



C-9

 

 

(iii) If an Option or an SAR terminates or expires without having been fully
exercised for any reason, or is canceled or forfeited or cash-settled pursuant
to the terms of an Award, the Shares for which the Option or SAR was not
exercised may again be the subject of an Award granted pursuant to the Plan. To
the extent Shares subject to an Option or stock-settled SAR are withheld by the
Company for payment of purchase price or as a means of paying the exercise
price, or for payment of federal, state or local income or wage tax withholding
requirements, the Shares that are so withheld shall be treated as granted and
shall not again be available for subsequent grants of Awards under the Plan.

 

(iv) If any full-value Award (i.e., an equity-based Award other than an Option
or SAR) is canceled or forfeited or cash-settled pursuant to the terms of an
Award, the Shares for which such Award was canceled or forfeited or cash-settled
may again be subject of an Award granted pursuant to the Plan. To the extent
Shares subject to a full-value Award are not actually issued to the Grantee at
the time the Award is exercised or settled, including where Shares are withheld
for payment of federal, state or local income or wage tax withholding, the
Shares that are so withheld shall again be available for grants of Awards under
the Plan.

 

(b) No Repricing. Other than pursuant to Section 13, the Committee shall not
without the approval of the Company’s stockholders (a) lower the exercise price
per Share of an Option or SAR after it is granted, (b) cancel an Option or SAR
when the exercise price per Share exceeds the Fair Market Value of one Share in
exchange for cash or another Award (other than in connection with a Change in
Control), or (c) take any other action with respect to an Option or SAR that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Shares are listed. The foregoing
limitations on modifications of SARs and Options shall not be applicable to
changes the Committee determines to be necessary in order to achieve compliance
with applicable law, including Internal Revenue Code Section 409A.

 

12. Change of Control. In the event of a Change of Control, the Committee may
take whatever action with respect to Awards outstanding as it deems necessary or
desirable, including, without limitation, accelerating the expiration or
termination date or the date of exercisability in any Award Documents, settling
any Award by means of a cash payment (including a cash payment equal to the
amount paid per share of Common Stock in such Change of Control less, in the
case of Options, the Option Price) or removing any restrictions from or imposing
any additional restrictions on any outstanding Awards. Except to the extent
otherwise provided in an Award Document, the following provisions shall apply in
the event of a Change of Control:

 

(a) Awards Assumed or Substituted by Surviving Entity. Awards assumed by an
entity that is the surviving or successor entity following a Change of Control
(the “Surviving Entity”) or are otherwise equitably converted or substituted in
connection with a Change of Control shall have the same vesting schedule in
effect following the Change of Control. Following the Change in Control, if a
Termination of Employment or Service in Connection with a Change in Control
occurs, then all of the Grantee’s outstanding Awards shall become fully
exercisable and/or vested as the case may be as of the date of termination, with
payout to such Grantee within 60 days following the date of termination of
employment, provided that the payment date of any Awards that are considered to
be deferred compensation shall not be accelerated.

 

(b) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change of Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change of Control in a manner approved by the Committee or the Board of
Directors, all outstanding Awards shall become immediately vested and
exercisable, as the case may be, at or immediately prior to the consummation of
the event that constitutes the Change of Control and there shall be a payout of
the Award (to the extent applicable under the terms of the Award) to Grantees
within sixty (60) days following the Change of Control.

 

13. Adjustments on Changes in Capitalization. The aggregate number of Shares and
class of Shares as to which Awards may be granted hereunder, the limitation as
to grants to individuals set forth in Section 10(b) hereof, the number of Shares
covered by each outstanding Award, and the Option Price for each related
outstanding Option and SAR, shall be appropriately adjusted in the event of a
stock dividend, extraordinary cash dividend, stock split, recapitalization or
other change in the number or class of issued and outstanding equity securities
of the Company resulting from a subdivision or consolidation of the Common Stock
and/or, if appropriate, other outstanding equity securities or a
recapitalization or other capital adjustment (not including the issuance of
Common Stock on the conversion of other securities of the Company that are
convertible into Common Stock) affecting the Common Stock which is effected
without receipt of consideration by the Company. The Committee shall have
authority to determine the adjustments to be made under this Section, and any
such determination by the Committee shall be final, binding and conclusive;
provided, however, that no adjustment shall be made that will cause an ISO to
lose its status as such without the consent of the Grantee, except for
adjustments made pursuant to Section 12 hereof.

 



C-10

 

 

14. Substitute Awards. Notwithstanding anything in the Plan to the contrary, the
Committee may grant Awards under the Plan in substitution for stock and
stock-based awards held by employees of another entity who become employees of
the Company or an Affiliate as a result of a merger or consolidation of the
former employing entity with the Company or an Affiliate or the acquisition by
the Company or an Affiliate of property or stock of the former employing
corporation. The Committee may direct that the substitute awards be made on such
terms and conditions as the Committee considers appropriate in the
circumstances.

 

15. Amendment of the Plan. The Board of Directors may amend the Plan from time
to time in such manner as it may deem advisable; provided that, without
obtaining stockholder approval, the Board of Directors may not: (i) increase the
maximum number of Shares as to which Awards may be granted, except for
adjustments pursuant to Section 13, (ii) materially expand the eligible
participants or (iii) otherwise adopt any amendment constituting a change
requiring stockholder approval under applicable laws or applicable listing
requirements of the Nasdaq Stock Market or any other exchange on which the
Company’s securities are listed. No amendment to the Plan shall adversely
materially affect any outstanding Award, however, without the consent of the
Grantee.

 

16. No Commitment to Retain. The grant of an Award shall not be construed to
imply or to constitute evidence of any agreement, express or implied, on the
part of the Company or any Affiliate to retain the Grantee in the employ of the
Company or an Affiliate and/or as a member of the Company’s Board of Directors
or in any other capacity.

 

17. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Shares in connection with an Award or the exercise of an
Option, the Company shall have the right to (a) require the recipient to remit
or otherwise make available to the Company an amount sufficient to satisfy any
federal, state and/or local withholding tax requirements prior to the delivery
or transfer of any certificate or certificates for such Shares or (b) take
whatever other action it deems necessary to protect its interests with respect
to tax liabilities. The Company’s obligation to make any delivery or transfer of
Shares shall be conditioned on the Grantee’s compliance, to the Company’s
satisfaction, with any withholding requirement. The Grantee may elect to make
payment for the withholding of federal, state and local taxes by one or a
combination of the following methods: (i) payment of an amount in cash equal to
the amount to be withheld (including cash obtained through the sale of the
Shares acquired on exercise of an Option or SAR, upon the lapse of restrictions
on Restricted Stocker, or upon the transfer of Shares, through a broker-dealer
to whom the Grantee has submitted irrevocable instructions to deliver promptly
to the Company, the amount to be withheld); (ii) delivering part or all of the
amount to be withheld in the form of Shares valued at Fair Market Value; (iii)
requesting the Company to withhold from those Shares that would otherwise be
received upon exercise of the Option or SAR, upon the lapse of restrictions on
Restricted Stock or Restricted Stock Unit, or upon the transfer of Shares, a
number of Shares having a Fair Market Value; or (iv) withholding from any
compensation otherwise due to the Grantee.

 

18. Source of Shares; Fractional Shares. The Common Stock that may be issued
(which term includes Common Stock reissued or otherwise delivered) pursuant to
an Award under the Plan shall be authorized but unissued Stock. No fractional
shares of Stock shall be issued under the Plan, and shares issued shall be
rounded down to the nearest whole share, but fractional interests may be
accumulated pursuant to the terms of an Award. Notwithstanding anything in the
Plan to the contrary, the Company may satisfy its obligation to issue Shares
hereunder by book-entry registration.

 

19. Deferred Arrangements. The Committee may permit or require the deferral of
any award payment into a deferred compensation arrangement, subject to such
rules and procedures as it may establish, which may include provisions for the
payment or crediting of interest or Dividend Equivalents, including converting
such credits into deferred Common Stock equivalents. Any such deferrals shall be
made in a manner that complies with Code Section 409A.

 



C-11

 

 

20. Parachute Limitations. Notwithstanding any other provision of this Plan or
of any other agreement, contract, or understanding heretofore or hereafter
entered into by a Grantee with the Company or any Affiliate, except an
agreement, contract, or understanding that expressly addresses Section 280G or
Section 4999 of the Code (an “Other Agreement”), and notwithstanding any formal
or informal plan or other arrangement for the direct or indirect provision of
compensation to the Grantee (including groups or classes of Grantees or
beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right or Dividend Equivalent
Right held by that Grantee and any right to receive any payment or other benefit
under this Plan shall not become exercisable or vested to the extent that such
right to exercise, vesting, payment, or benefit, taking into account all other
rights, payments, or benefits to or for the Grantee under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Grantee under this Plan to be subject to excise tax under Code Section 4999;
provided, however, that the foregoing limitation on Options or Awards under the
Plan shall only be applicable to the extent that the imposition of such
limitation is, on a net after tax basis, beneficial to the Grantee. The
Committee shall have the authority to determine what restrictions and/or
reductions in payments shall be made under this Section 20 in order to avoid the
detrimental tax consequences of Code Section 4999, and may use such authority to
cause a reduction to payments or benefits that would be made by reason of
contracts, agreements or arrangements that are outside the scope of the Plan, to
the extent such a reduction would result in a greater, net after-tax benefit to
the Grantee.

 

21. Section 409A. The Committee intends to comply with Section 409A of the Code
(“Section 409A”) with regard to any Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A, and
otherwise to provide Awards that are exempt from Section 409A.

 

22. Unfunded Status of Plan. The Plan shall be unfunded. Neither the Company,
nor the Board of Directors nor the Committee shall be required to segregate any
assets that may at any time be represented by Awards made pursuant to the Plan.
Neither the Company, nor the Board of Directors, nor the Committee shall be
deemed to be a trustee of any amounts to be paid or securities to be issued
under the Plan.

 

23. Compensation Recovery.

 

(a) In the event the Company is required to provide an accounting restatement
for any of the prior three fiscal years of the Company for which audited
financial statements have been completed as a result of material noncompliance
with financial reporting requirements under federal securities laws (a
“Restatement”), the amount of any Excess Compensation (as defined below)
realized by an any Executive Officer (as defined below) shall be subject to
recovery by the Company.

 

(b) For purposes of this Section 23:

 

(i) An “Executive Officer” shall mean any officer of the Company who holds an
office of executive vice president or above; and

 

(ii) “Excess Compensation” shall mean the excess of (i) the actual amount of
cash-based or equity-based incentive compensation received by an Executive
Officer over (ii) the compensation that would have been received based on the
restated financial results during the three-year period preceding the date on
which the Company is required to prepare such restatement.

 

(c) Recovery of Excess Compensation under this Section 23 shall not preclude the
Company from seeking relief under any other agreement, policy or law. The
Company’s recoupment rights under this Section 23 shall be in addition to, and
not in lieu of, actions that the Company may take to remedy or discipline any
act of misconduct by an Executive Officer including, but not limited to,
termination of employment or initiation of appropriate legal action.

 



C-12

 

 

(d) The recovery of compensation under this Section 23 is separate from and in
addition to the compensation recovery requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer, and the Committee shall reduce the
recoupment under this Section 23 by any amounts paid to the Company by the Chief
Executive Officer and Chief Financial Officer pursuant to such section.

 

24. Permitted Transfers. Notwithstanding anything contained herein to the
contrary, Awards (other than ISOs and corresponding Awards), may be transferred,
without consideration, to a Permitted Transferee. For this purpose, a “Permitted
Transferee” in respect of a Grantee means any member of the Immediate Family of
such Grantee, any trust of which all of the primary beneficiaries are such
Grantee or members of his or her Immediate Family, or any partnership (including
limited liability companies and similar entities) of which all of the partners
or members are such Grantee or members of his or her Immediate Family; and the
“Immediate Family” of a Grantee means the Grantee’s spouse, any person sharing
the Grantee’s household (other than a tenant or employee), children,
stepchildren, grandchildren, parents, stepparents, siblings, grandparents,
nieces and nephews. Such Award may be exercised by such Permitted Transferee in
accordance with the terms of the Award Document. If so determined by the
Committee, a Grantee may, in the manner established by the Committee, designate
a beneficiary or beneficiaries to exercise the rights of the Grantee, and to
receive any distribution with respect to any Award upon the death of the
Grantee. A transferee, beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Grantee shall be
subject to and consistent with the provisions of the Plan and any applicable
Award Document, except to the extent the Plan and Award Document otherwise
provide with respect to such persons, and to any additional restrictions or
limitations deemed necessary or appropriate by the Committee.

 

25. Governing Law. The validity, performance, construction and effect of this
Plan shall, except to the extent preempted by federal law, be governed by the
laws of the state of Delaware, without giving effect to principles of conflicts
of law.

 

 

C-13



 

